Title: From Thomas Jefferson to John Pickering, 26 February 1823
From: Jefferson, Thomas
To: Pickering, John


                        
                        
                            Monticello
                            Feb. 26. 23.
                        
                    I thank you, Sir, for your treatise on the Indian languages, and rejoice to see them thought worthy of your attention. a collation of them with one another is the only means we can ever have of tracing the filiation of those numerous tribes, and of remounting thro’ the gloom of ages towards their origin. nor is it without curiosity that the analyses of their languages unfold to us structures of speech so radically different from those of the whole European families.I was pleased to learn from mr Everett’s preface  to his translation of Buttman’s grammar, that you were engaged in preparing a Greek & English Dictionary. it will be a most valuable present to the Amateurs and students of that first of human languages. Planche in his Greek and French Dictionary has done this for his country, and done it well. his work is truly valuable; and altho’ an 8vo of 1000. pages, yet, printed on thin paper, it is entirely handy, and not too weighty even for the nerveless hand of old age. I should have liked it better however on the plan of Scapula or Stephens, who have given us the roots only in alphabetical order, & have arranged all the branches in family together under them. this is more instructive, more satisfactory, and saves much repetition, which the sparse location of the words renders necessary.With my thanks, accept the assurance of my great esteem and respect.
                        
                    Th: Jefferson